DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 10/11/21, amended claim(s) 1, 12, and 16 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 1, 12, and 16, the claim language “wherein filars in the outer wire layer have a diameter and the polymer cover penetrates more than 50% of the diameter of the filars” appears to be new matter.  The examiner could not find these terms in Applicant’s written description, and although the exact terms do not need to be used in the written description as they are in the claims, the examiner could not find any corollaries either.  Additionally, the examiner could not find support in any of the drawings.  “[I]t is well established that patent drawings do not define the precise proportions of the elements…” See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ 1487, 1491 (Fed. Cir. 2000).  Therefore, the examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter deleted from the claims.
Dependent claim(s) 2-4, 6-11, 13-15, and 17-20 fail to cure the deficiencies of independent claim(s) 1, 12, and 16, thus claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0083132 to Sharrow in view of U.S. Patent Application Publication No. 2006/0047224 to Grandfield and U.S. Patent Application Publication No. 2014/0236120 to Tsai et al. (hereinafter “Tsai”).
For claim 1, Sharrow discloses a torque coil (Abstract) comprising:
an inner wire layer (1120) (Fig. 11) (para [0072]) helically wound in a constricted state (as can be seen in Fig. 11) (para [0072]);
an outer wire layer (1110) (Fig. 11) (para [0072]) helically wound over the inner wire layer in a constricted state (as can be seen in Fig. 11) (para [0072]);
an outer polymer cover (1103) (Fig. 11) (para [0072]) surrounding the inner and outer wire layers thereby securing (Examiner’s Note: functional language/intended use, i.e., capable of) the wire layers within the outer polymer cover (as can be seen in Fig. 11) (para [0072]-[0073]);
a penetrated section of the torque coil (section of the torque coil where 1101 extends), including the outer wire and outer polymer cover, where the polymer material of the outer polymer cover penetrates between adjacent filars in the outer wire layer (as can be seen in Fig. 11) to stiffen the 
a distal section of the torque coil (where 1101 doesn’t extend in Fig. 11);
wherein the torque coil has increased relative flexibility in the non-penetrated section and has decreased relative flexibility in the penetrated section (due to the inclusion or absence of 1101, as can be seen in Fig. 11);
wherein the filars in the outer wire layer have a diameter (as can be seen in Fig. 11) and the polymer cover penetrates more than 50% of the diameter of the filars (as can be seen in Fig. 11).
Sharrow does not expressly disclose that the distal section is a non-penetrated section of the torque coil, including the outer wire and outer polymer cover, where the polymer material of the outer polymer cover does not penetrate between adjacent filars in the outer wire layer allowing flexibility of the coil in the non-penetrated section.
However, Grandfield teaches a proximal penetrated section (section where element 20 is generally disposed) (see Figs. 2-4) and a distal non-penetrated section (section where element 18 is generally disposed) (see Figs. 2-4) of a torque coil, including an outer wire (see wire where reference numerals “14” and “16” point to in Figs. 2-4) an outer polymer cover (18 and 20), where the polymer material of the outer polymer cover does not penetrate between adjacent filars in the outer wire layer (as can be seen in Figs. 2-4) allowing flexibility of the coil in the non-penetrated section (Examiner’s Note: functional language/intended use, i.e., capable of) (as can be seen in Figs. 2-4, element 20 not in the “non-penetrated section” thereby allowing a “flexibility” to occur).
Additionally, Tsai teaches that a polymer cover (206) doesn’t penetrate between adjacent filars of a coil (202) when there is space between the windings of the coil (i.e., at 40) (see Fig. 5).
It would have been obvious to a skilled artisan to modify Sharrow to include a non-penetrated section of the torque coil, including the outer wire and outer polymer cover, where the polymer 
For claim 6, Sharrow does not expressly disclose a tight-wound section wherein at least one of the inner and outer wire layers is tight wound; and an open-wound section wherein at least one of the inner and outer wire layers is open wound; wherein the torque coil has increased relative flexibility in the open-wound section and has decreased relative flexibility in the tight-wound section.
However, Grandfield teaches a tight-wound section wherein at least one of the inner and outer wire layers is tight wound (as can be seen in Figs. 2-4); and an open-wound section wherein at least one of the inner and outer wire layers is open wound (as can be seen in Figs. 2-4); wherein the torque coil has increased relative flexibility in the open-wound section and has decreased relative flexibility in the tight-wound section (Examiner’s Note: the pitch of the wire contributing to the flexibility of the different sections, as can be seen in Figs. 2-4).
It would have been obvious to a skilled artisan to modify Sharrow to include a tight-wound section wherein at least one of the inner and outer wire layers is tight wound; and an open-wound section wherein at least one of the inner and outer wire layers is open wound; wherein the torque coil has increased relative flexibility in the open-wound section and has decreased relative flexibility in the tight-wound section, in view of the teachings of Grandfield, for the obvious advantage of differentially modifying the performance characteristics of Sharrow’s torque coil in order to achieve a desired performance behavior (see Abstract of Grandfield).
For claim 9, Sharrow further discloses wherein the outer polymer cover secures the inner and outer layers without use of welding, brazing, or soldering (see Fig. 11) (also see para [0079]).
For claim 10, Sharrow further discloses wherein the coil is configured for high-speed rotation and one-to-one torque (as can be seen in Fig. 11) (Examiner’s Note: this claim limitation being construed in view of page 2, lines 17-24 of Applicant’s specification as originally filed).
For claim 11, Sharrow further discloses wherein the torque coil comprises an inner lumen having a diameter between 0.008 inches and 0.220 inches (para [0033], 0.01 inch minus 0.001 inch equals 0.009, which falls within the range), wherein the torque coil has an outer diameter between 0.01 inches and 0.250 inches (para [0032]), and wherein at least one of the inner wire layer and the outer wire layer have a wire diameter between 0.0005 inches and 0.004 inches (para [0032]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow in view of Grandfield and Tsai, and further in view of U.S. Patent No. 5,554,139 to Okajima.
For claim 2, Sharrow further discloses a core (1105) within the inner wire layer (as can be seen in Fig. 11), such that the inner and outer wire layers are secured between the core and the outer polymer cover (as can be seen in Fig. 11).
Sharrow, Grandfield, and Tsai do not expressly disclose that the core is of a polymer material.
However, Okajima teaches a core (6) of a polymer material (col. 13, lines 42-47).
It would have been obvious to a skilled artisan to modify Sharrow such that the core is of a polymer material, in view of the teachings of Okajima, for the obvious advantage of providing a desired flexibility, chemical resistance, and slidability to the core.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow in view of Grandfield, Tsai and Okajima, and further in view of U.S. Patent Application Publication No. 2005/0096567 to Reynolds et al. (hereinafter “Reynolds”).
For claim 3, Sharrow, Grandfield, Tsai, and Okajima do not expressly disclose wherein polymer material from the core penetrates between filars in the inner wire layers.

It would have been obvious to a skilled artisan to modify Sharrow wherein polymer material from the core penetrates between filars in the inner wire layers, in view of the teachings of Reynolds, for the obvious advantage of reducing the profile of the torque coil and/or providing a textured surface to the torque coil (see para [0017] of Reynolds).
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow in view of Grandfield and Tsai, and further in view of U.S. Patent No. 5,103,543 to Hodgson.
For claim 4, Sharrow, Grandfield, and Tsai do not expressly disclose an intermediate wire layer helically wound over the inner wire layer in a constricted state, the outer wire layer being helically wound over the intermediate wire layer.
However, Hodgson teaches an intermediate wire layer (24) helically wound over an inner wire layer (22) in a constricted state (as can be seen in Fig. 2), an outer wire layer (26) being helically wound over the intermediate wire layer (as can be seen in Fig. 2).
It would have been obvious to a skilled artisan to modify Sharrow to include an intermediate wire layer helically wound over the inner wire layer in a constricted state, the outer wire layer being helically wound over the intermediate wire layer, in view of the teachings of Hodgson, for the obvious advantage of providing 3 distinct sections of the torque coil that has different properties.
For claim 7, Sharrow further discloses a full-wire layer section wherein both the inner and outer wire layers are within the full-wire layer section (as can be seen in Fig. 11).
Sharrow, Grandfield, and Tsai do not expressly disclose a partial-wire layer section wherein the outer wire layer is not within the partial-wire layer section; wherein the torque coil has increased relative flexibility in the partial-wire layer section and has decreased relative flexibility in the full-wire layer section.

It would have been obvious to a skilled artisan to modify Sharrow to include a partial-wire layer section wherein the outer wire layer is not within the partial-wire layer section; wherein the torque coil has increased relative flexibility in the partial-wire layer section and has decreased relative flexibility in the full-wire layer section, in view of the teachings of Hodgson, for the obvious advantage of differentially modifying the performance characteristics of Sharrow’s torque coil in order to achieve a desired performance behavior.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow in view of Grandfield and Tsai, and further in view of U.S. Patent Application Publication No. 2009/0198153 to Shriver.
For claim 8, Sharrow, Grandfield, and Tsai do not expressly disclose wherein a pull wire is attached directly to at least one of the wire layers adjacent a distal end of the torque coil.
However, Shriver teaches wherein a pull wire (105) is attached directly (via 106) to at least one of the wire layers adjacent a distal end of the torque coil (as can be seen in Fig. 2A).
It would have been obvious to a skilled artisan to modify Sharrow wherein a pull wire is attached directly to at least one of the wire layers adjacent a distal end of the torque coil, in view of the teachings of Shriver, for the obvious advantage of being able to control deflection of the distal tip of the torque coil.
Claim(s) 12-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow in view of Okajima, Grandfield, and Tsai.
For claim 12, Sharrow discloses a torque coil (Abstract) comprising:
a core (1105) (Fig. 11);
an inner wire layer (1120) (Fig. 11) (para [0072]) helically wound in a constricted state over the core (as can be seen in Fig. 11) (para [0072]);
an outer wire layer (1110) (Fig. 11) (para [0072]) helically wound over the inner wire layer in a constricted state (as can be seen in Fig. 11) (para [0072]);
an outer polymer cover (1103) (Fig. 11) (para [0072]) surrounding the inner and outer wire layers thereby securing (Examiner’s Note: functional language/intended use, i.e., capable of) the wire layers between the core and the outer polymer cover (as can be seen in Fig. 11) (para [0072]-[0073]);
a penetrated section of the torque coil (section of the torque coil where 1101 extends), including the outer wire and outer polymer cover, where the polymer material of the outer polymer cover penetrates between adjacent filars in the outer wire layer (as can be seen in Fig. 11) to stiffen the coil in the penetrated section (Examiner’s Note: functional language/intended use, i.e., capable of) (as can be seen in Fig. 11); and
a distal section of the torque coil (where 1101 doesn’t extend in Fig. 11);
wherein the filars in the outer wire layer have a diameter (as can be seen in Fig. 11) and the polymer cover penetrates more than 50% of the diameter of the filars (as can be seen in Fig. 11).
Sharrow does not expressly disclose that the core is a polymer core, wherein a single filar is used for each of the inner and outer wire layers without being cut.
However, Okajima teaches a polymer core (6) (col. 13, lines 42-47).
It would have been obvious to a skilled artisan to modify Sharrow such that the core is a polymer core, in view of the teachings of Okajima, for the obvious advantage of providing a desired flexibility, chemical resistance, and slidability to the core.

However, Okajima teaches wherein a single filar is used for each of the inner and outer wire layers without being cut (Abstract) (Fig. 2) (col. 14, lines 20-25).
It would have been obvious to a skilled artisan to modify Sharrow wherein a single filar is used for each of the inner and outer wire layers without being cut, in view of the teachings of Okajima, for the obvious advantage of excellent torque transmission (see col. 14, lines 35-40).
Sharrow and Okajima do not expressly disclose that the distal section is a non-penetrated section of the torque coil, including the outer wire and outer polymer cover, where the polymer material of the outer polymer cover does not penetrate between adjacent filars in the outer wire layer.
However, Grandfield teaches a proximal penetrated section (section where element 20 is generally disposed) (see Figs. 2-4) and a distal non-penetrated section (section where element 18 is generally disposed) (see Figs. 2-4) of a torque coil, including an outer wire (see wire where reference numerals “14” and “16” point to in Figs. 2-4) an outer polymer cover (18 and 20), where the polymer material of the outer polymer cover does not penetrate between adjacent filars in the outer wire layer (as can be seen in Figs. 2-4).
Additionally, Tsai teaches that a polymer cover (206) doesn’t penetrate between adjacent filars of a coil (202) when there is space between the windings of the coil (i.e., at 40) (see Fig. 5).
It would have been obvious to a skilled artisan to modify Sharrow to include a non-penetrated section of the torque coil, including the outer wire and outer polymer cover, where the polymer material of the outer polymer cover does not penetrate between adjacent filars in the outer wire layer, in view of the teachings of Grandfield and Tsai, for the obvious advantage of differentially modifying the performance characteristics of Sharrow’s torque coil in order to achieve a desired performance behavior (see Abstract of Grandfield).
For claim 13, Sharrow and Okajima do not expressly disclose discloses wherein the torque coil has increased relative flexibility in a flexible section and has decreased relative flexibility in a stiff section.
However, Grandfield teaches wherein the torque coil has increased relative flexibility in the non-penetrated section and has decreased relative flexibility in the penetrated section (Examiner’s Note: the pitch of the wire contributing to the flexibility of the different sections, as can be seen in Figs. 2-4).
It would have been obvious to a skilled artisan to modify Sharrow wherein the torque coil has increased relative flexibility in a flexible section and has decreased relative flexibility in a stiff section, in view of the teachings of Grandfield, for the obvious advantage of differentially modifying the performance characteristics of Sharrow’s torque coil in order to achieve a desired performance behavior (see Abstract of Grandfield).
For claim 14, Sharrow, as modified, discloses wherein the stiff section of the torque coil comprises one or more of: a section wherein the polymer material of the outer polymer cover penetrates between adjacent filars in the outer wire layer in the torque coil; a section wherein the polymer material of the inner polymer core penetrates between adjacent filars in the inner wire layer; a section wherein at least one of the inner and outer wire layers is tight wound (see Figs. 2-4 of Grandfield); and a section wherein both the inner and outer wire layer is contained within the stiff section.
For claim 15, Sharrow, as modified, discloses wherein the flexible section of the torque coil comprises one or more of: a section wherein the polymer material of the outer polymer cover does not penetrate between adjacent filars in the outer wire layer of the torque coil; a section wherein at least one of the inner and outer wire layers is open wound (see Figs. 2-4 of Grandfield); and a section wherein the outer wire layer is not within the flexible section.
For claim 16, Sharrow discloses a method of forming a torque coil (para [0003]) comprising:

helically winding an inner wire layer (1120) (Fig. 11) (para [0072]) in a constricted state over the core (as can be seen in Fig. 11) (para [0072]);
helically winding an outer wire layer (1110) (Fig. 11) (para [0072]) over the inner wire layer in a constricted state (as can be seen in Fig. 11) (para [0072]); and
forming an outer polymer cover (1103) (Fig. 11) (para [0072]) to surround the inner and outer wire layers thereby securing the wire layers between the polymer core and the outer polymer cover (as can be seen in Fig. 11) (para [0072] and [0073]);
wherein forming the outer polymer cover includes forming a penetrated section of the torque coil (section of the torque coil where 1101 extends) such that the polymer material of the outer polymer cover penetrates between adjacent filars in the outer wire layer of the torque coil (as can be seen in Fig. 11) and includes forming a distal section of the torque coil (where 1101 doesn’t extend in Fig. 11);
wherein the filars in the outer wire layer have a diameter (as can be seen in Fig. 11) and the polymer cover penetrates more than 50% of the diameter of the filars (as can be seen in Fig. 11).
Sharrow does not expressly disclose that the core is a polymer core.
However, Okajima teaches a polymer core (6) (col. 13, lines 42-47).
It would have been obvious to a skilled artisan to modify Sharrow such that the core is a polymer core, in view of the teachings of Okajima, for the obvious advantage of providing a desired flexibility, chemical resistance, and slidability to the core.
Sharrow and Okajima do not expressly disclose wherein forming the distal section includes a non-penetrated section of the torque coil such that the polymer material of the outer polymer cover does not penetrate between adjacent filars in the outer wire layer of the torque coil.
However, Grandfield teaches a penetrated section (section where element 20 is generally disposed) (see Figs. 2-4) and a distal non-penetrated section (section where element 18 is generally 
Additionally, Tsai teaches that a polymer cover (206) doesn’t penetrate between adjacent filars of a coil (202) when there is space between the windings of the coil (i.e., at 40) (see Fig. 5).
It would have been obvious to a skilled artisan to modify Sharrow wherein forming the distal section includes a non-penetrated section of the torque coil such that the polymer material of the outer polymer cover does not penetrate between adjacent filars in the outer wire layer of the torque coil, in view of the teachings of Grandfield and Tsai, for the obvious advantage of differentially modifying the performance characteristics of Sharrow’s torque coil in order to achieve a desired performance behavior (see Abstract of Grandfield).
For claim 18, Sharrow further discloses wherein: forming the outer polymer cover includes controlling the polymer material of the outer polymer cover such that the polymer materials penetrates between adjacent filars in the outer wire layer of the torque coil in a penetrated section (as can be seen in Fig. 11).
Sharrow and Okajima do not expressly disclose wherein: forming the outer polymer cover includes controlling the polymer material of the outer polymer cover such that the polymer material does not penetrate between adjacent filars in the outer wire layer of the torque coil in a non-penetrated section such that the torque coil has increased relative flexibility in the non-penetrated section and has decreased relative flexibility in the penetrated section.
However, Grandfield teaches wherein: forming the outer polymer cover includes controlling the polymer material of the outer polymer cover such that the polymer material does not penetrate between adjacent filars in the outer wire layer of the torque coil in a non-penetrated section (as can be 
It would have been obvious to a skilled artisan to modify Sharrow wherein: forming the outer polymer cover includes controlling the polymer material of the outer polymer cover such that the polymer material does not penetrate between adjacent filars in the outer wire layer of the torque coil in a non-penetrated section (as can be seen in Figs. 2-4) such that the torque coil has increased relative flexibility in the non-penetrated section and has decreased relative flexibility in the penetrated section (Examiner’s Note: the pitch of the wire contributing to the flexibility of the different sections, as can be seen in Figs. 2-4), in view of the teachings of Grandfield, for the obvious advantage of differentially modifying the performance characteristics of Sharrow’s torque coil in order to achieve a desired performance behavior (see Abstract of Grandfield).
For claim 19, Sharrow does not expressly disclose wherein: winding the inner or outer wire layer includes winding a tight-wound section in which at least one of the inner and outer wire layers is tight wound; and winding the inner or outer wire layer including winding an open-wound section in which at least one of the inner and outer wire layers is open wound, such that the torque coil has increased relative flexibility in the open-wound section and has decreased relative flexibility in the tight-wound section.
However, Grandfield teaches wherein: winding the inner or outer wire layer includes winding a tight-wound section in which at least one of the inner and outer wire layers is tight wound (as can be seen in Figs. 2-4); and winding the inner or outer wire layer including winding an open-wound section in which at least one of the inner and outer wire layers is open wound (as can be seen in Figs. 2-4), such that the torque coil has increased relative flexibility in the open-wound section and has decreased 
It would have been obvious to a skilled artisan to modify Sharrow wherein: winding the inner or outer wire layer includes winding a tight-wound section in which at least one of the inner and outer wire layers is tight wound; and winding the inner or outer wire layer including winding an open-wound section in which at least one of the inner and outer wire layers is open wound, such that the torque coil has increased relative flexibility in the open-wound section and has decreased relative flexibility in the tight-wound section, in view of the teachings of Grandfield, for the obvious advantage of differentially modifying the performance characteristics of Sharrow’s torque coil in order to achieve a desired performance behavior (see Abstract of Grandfield).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow in view of Okajima, Grandfield, and Tsai, and further in view of U.S. Patent No. 6,139,557 to Passafaro et al. (hereinafter “Passafaro”).
For claim 17, Sharrow, Okajima, Grandfield, and Tsai do not expressly disclose temporarily securing one of the inner and outer wire layers with a clamp until the outer polymer cover secures the inner and outer wire layers between the core and the outer polymer cover.
However, Passafaro teaches temporarily securing one of the inner and outer wire layers with a clamp until the outer polymer cover secures the inner and outer wire layers between the core and the outer polymer cover (col. 2, line 65 - col. 3, line 5).
It would have been obvious to a skilled artisan to modify Sharrow to include temporarily securing one of the inner and outer wire layers with a clamp until the outer polymer cover secures the inner and outer wire layers between the core and the outer polymer cover, in view of the teachings of Passafaro, in order to prevent the inner and outer wire layers from moving or coming loose when forming the outer polymer cover.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow in view of Okajima, Grandfield, and Tsai, and further in view of Hodgson.
For claim 20, Sharrow further discloses wherein: winding the inner and outer wire layer includes winding a full-wire layer section in which both the inner and outer wire layers are within the full-wire layer section (as can be seen in Fig. 11).
Sharrow, Okajima, Grandfield, and Tsai do not expressly disclose wherein: winding the inner and outer wire layer includes winding a partial-wire layer section in which the outer wire layer is not within the partial-wire layer section, such that the torque coil has increased relative flexibility in the partial-wire layer section and has decreased relative flexibility in the full-wire layer section.
However, Hodgson teaches a full-wire layer section (as can be seen in Fig. 2); wherein: winding the inner and outer wire layer includes winding a partial-wire layer section in which the outer wire layer is not within the partial-wire layer section (as can be seen in Fig. 2), such that the torque coil has increased relative flexibility in the partial-wire layer section and has decreased relative flexibility in the full-wire layer section (Examiner’s Note: the diameter and layers of the different wires contributing to the flexibility of the different sections, as can be seen in Fig. 2).
It would have been obvious to a skilled artisan to modify Sharrow wherein: winding the inner and outer wire layer includes winding a partial-wire layer section in which the outer wire layer is not within the partial-wire layer section, such that the torque coil has increased relative flexibility in the partial-wire layer section and has decreased relative flexibility in the full-wire layer section, in view of the teachings of Hodgson, for the obvious advantage of differentially modifying the performance characteristics of Sharrow’s torque coil in order to achieve a desired performance behavior.
Response to Arguments
Applicant’s arguments filed 10/11/21 have been fully considered.
With respect to Grandfield, the disclosure is considered for what is fairly teaches to one of ordinary skill in the art (see In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966)).  Applicant’s arguments go into detail about a missing circle from Fig. 1, what the meaning of the s-shaped line is, the lack of an explicit mention of the term “cross-sectional view,” etc.  It’s not that complicated.  None of that type of stuff is being relied upon in the rejection.  All that Fig. 2 is used for, from Grandfield, is what is would fairly teach to the skilled artisan.  A skilled artisan, just looking at Fig. 2, would see:

    PNG
    media_image1.png
    277
    507
    media_image1.png
    Greyscale

That’s it.  That’s all the skilled artisan needs.
With respect to the newly amended claim language, Applicant’s arguments are rendered moot by the new grounds of rejection necessitated from Applicant’s amendments in the response filed 10/11/21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791